Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED MAY 4, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. The assets of the following Funds have been acquired by other Funds of Principal Funds, Inc. and therefore cease to exist: Government & High Quality Bond, LargeCap Value II, MidCap Growth II, MidCap Value II, SmallCap Growth III, and SmallCap Value III. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors Effective May 1, 2009, the following sub-advisors began serving as sub-advisors for the following funds: Columbus Circle Investors manages a portion of the assets of the SmallCap Growth Fund I. Jacobs Levy Equity Management, Inc. manages a portion of the assets of the MidCap Growth Fund III. Los Angeles Capital Management and Equity Research, Inc. manages a portion of the assets of the SmallCap Value Fund II. Sub -Advisory Agreements for the Funds All other Funds New fee schedules appear below: Net Asset Value of Fund SmallCap Growth Fund I (CCI) All Assets 0.50% Net Asset Value of Fund MidCap Growth Fund III (Jacobs Levy) First $100 million 0.65% Next $400 million 0.50% Next $250 million 0.45% Over $750 million 0.40% Net Asset Value of Fund SmallCap Value Fund II (LA Capital) First $100 million 0.50% Next $200 million 0.45% Over $300 million 0.35% Custodian The address for Bank of New York Mellon is One Wall Street, New York, NY 10286. BROKERAGE ALLOCATION AND OTHER PRACTICES In the table on page 100, replace the information for the MidCap Growth Fund III with the following: $351,376,085 (amount of transactions because of research services provided) and $236,535 (related commissions paid). 1 DISCLOSURE REGARDING PORTFOLIO MANAGERS Sub-Advisor: Goldman Sachs Other Accounts Managed Total Assets Number of Accounts Managed subject Managed subject to a to a Performance Portfolio Manager / Total Number of Total Assets Performance Based Based Advisory Fee Type of Accounts Accounts Managed ($ billions) Advisory Fee ($ billions) Katinka Domotorffy LargeCap Blend Fund I Registered Investment Companies: 63 17.2 0 0 Other Pooled Investment Vehicles: 74 12.0 34 5.4 Other Accounts: 714 51.6 74 27.1 Ownership of Securities At 12/31/2008, Ms. Domotorffy owned no shares of the LargeCap Blend Fund I. Sub-Advisor: PGI (Fixed Income Portfolio Managers) Other Accounts Managed Total Assets Number of Accounts Managed subject Managed subject to a to a Performance Portfolio Manager / Total Number of Total Assets Performance Based Based Advisory Fee Type of Accounts Accounts Managed ($ billions) Advisory Fee ($ billions) Jon Taylor Global Diversified Income Fund Registered Investment Companies: 0 - - - Other Pooled Investment Vehicles: 0 - - - Other Accounts: 0 - - - Ownership of Securities At 12/31/2008, Mr. Taylor owned no shares of the Global Diversified Income Fund. 2
